Me. Justice Wole
delivered the opinion of the Court.
In each of the foregoing cases, Luis Raúl Esteves v. Municipality of Aguadilla, and Compañía Industrial of Aguadilla, Inc., v. Municipality of Aguadilla, the defendant appeals because the court failed to impose costs. A mere inspection of our opinion in case No. 5706, Compañía Industrial of Aguadilla, Inc., v. Municipality of Aguadilla, will reveal that the question was not so clear that the complainants would not have a right to test their case in court. In other words, we find no degree of blame of the kind that would induce us to interfere with the discretion of the court below in not fixing costs.
The judgments appealed from will be affirmed.